UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Bonnie L. Smith 100 Summit Lake Drive Valhalla, New York 10595 (Name and address of agent for service) 914-741-5600 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. THE MERGER FUND VL SEMI-ANNUAL REPORT JUNE 30, 2007 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data as of June 30, 2007 1 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data as of June 30, 2007 2 Chart 6 MERGER ACTIVITY 1991 – 2007 Source: Securities Data Corp. 3 The Merger Fund VL EXPENSE EXAMPLE June 30, 2007 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 for the period 1/1/07 – 6/30/07. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 1/1/07 Value 6/30/07 Period 1/1/07 – 6/30/07* Actual + (1) $ 1,000.00 $ 1,059.70 $ 20.58 Hypothetical ++ (2) $ 1,000.00 $ 1,004.81 $ 20.03 + Excluding dividends on short positions and interest expense, your actual cost of investment in the Fund would be $7.15. ++ Excluding dividends on short positions and interest expense, your hypothetical cost of investment in the Fund would be $7.00. (1) Ending account values and expenses paid during period based on a 5.97% return.This actual return is net of expenses. (2) Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 4.03%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 The Merger Fund VL SCHEDULE OF INVESTMENTS June 30, 2007 (Unaudited) Shares Value COMMON STOCKS — 138.26% AIR FREIGHT & LOGISTICS — 0.95% 1,200 EGL, Inc. (a) (b) $ 55,776 ALUMINUM — 2.92% 2,100 Alcan Inc. (d) 170,730 APPAREL RETAIL — 1.61% 1,800 Genesco Inc. (a) (b) 94,158 ASSET MANAGEMENT & CUSTODY BANKS — 0.85% 800 Nuveen Investments, Inc. 49,720 BIOTECHNOLOGY — 2.57% 2,500 Digene Corp. (a) (f) 150,125 BROADCASTING & CABLE TV — 7.11% 5,000 Alliance Atlantis Communications Inc. (a) (b) 245,435 4,500 Clear Channel Communications, Inc. (d) 170,190 415,625 CASINOS & GAMING — 11.18% 5,400 Harrah’s Entertainment (b) 460,404 900 Penn National Gaming, Inc. (a) (b) 54,081 1,600 Station Casinos, Inc. (b) 138,880 653,365 CONSTRUCTION & ENGINEERING — 2.79% 4,400 Infrasource Services Inc. (a) (c) 163,240 CONSTRUCTION MATERIALS — 5.01% 2,600 Florida Rock Industries, Inc. (c) 175,500 7,400 Rinker Group Limited ordinary (c) 117,290 292,790 CONSUMER FINANCE — 2.34% 2,375 SLM Corporation (c) 136,752 DATA PROCESSING & OUTSOURCED SERVICES — 14.78% 5,000 Affiliated Computer Services, Inc. (a) (c) 283,600 3,000 Alliance Data Systems Corporation (a) (b) 231,840 10,680 First Data Corp. (f) 348,916 864,356 DIVERSIFIED BANKS — 4.49% 10,100 Banca Popolare Italiana Scrl (a) (f) (g) 155,153 The accompanying notes are an integral part of these financial statements. 5 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2007 (Unaudited) Shares Value DIVERSIFIED BANKS — 4.49% (CONTINUED) 10,800 Capitalia SpA (f) $ 107,642 262,795 DIVERSIFIED CHEMICALS — 1.66% 4,000 Huntsman Corporation (f) 97,240 DIVERSIFIED COMMERCIAL & PROFESSIONAL SERVICES — 5.98% 11,200 PHH Corporation (a) (f) 349,552 DIVERSIFIED REITS — 1.00% 2,600 Crescent Real Estate Equities Company (f) 58,344 FOOD RETAIL — 2.03% 9,150 Pathmark Stores, Inc. (a) (c) 118,584 FOOTWEAR — 3.16% 2,300 Skechers U.S.A., Inc. (a) (f) 67,160 5,800 Stride Rite Corporation (f) 117,508 184,668 GENERAL MERCHANDISE STORES — 1.80% 4,800 Dollar General Corporation (f) 105,216 HEALTH CARE EQUIPMENT — 4.72% 6,030 Biomet, Inc. (f) 275,692 HEALTH CARE FACILITIES — 1.75% 1,900 Triad Hospitals, Inc. (a) (f) 102,144 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 7.60% 5,450 Mirant Corporation (a) (d) 232,442 3,150 TXU Corp. (f) 211,995 444,437 INTEGRATED TELECOMMUNICATION SERVICES — 2.74% 4,225 BCE Inc. (a) (d) 159,997 INVESTMENT BANKING & BROKERAGE — 3.25% 37,400 Instinet Group Incorporated (a) (f) 190,295 MANAGED HEALTH CARE — 6.90% 9,700 Sierra Health Services, Inc. (a) (f) 403,326 OIL & GAS DRILLING — 2.22% 2,750 TODCO (a) (f) 129,828 The accompanying notes are an integral part of these financial statements. 6 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2007 (Unaudited) Shares Value PHARMACEUTICALS — 2.00% 3,700 Bristol-Myers Squibb Company (d) $ 116,772 REGIONAL BANKS — 2.82% 1,100 Compass Bancshares, Inc. (f) 75,878 3,200 Greater Bay Bancorp (e) 89,088 164,966 RESTAURANTS — 2.10% 5,100 Applebees International, Inc. (d) 122,910 SPECIALIZED CONSUMER SERVICES — 1.40% 5,300 The ServiceMaster Company (e) 81,938 SPECIALIZED FINANCE — 3.97% 3,550 International Sec. Exchange Holdings, Inc. (e) 231,992 STEEL — 2.87% 225 IPSCO, Inc. (e) 35,748 3,500 Ryerson Inc. (e) 131,775 167,523 TECHNOLOGY DISTRIBUTORS — 3.92% 2,700 CDW Corporation (a) (e) 229,419 TRADING COMPANIES & DISTRIBUTORS — 2.84% 5,100 United Rentals, Inc. (a) (c) 165,954 TRUCKING — 4.90% 8,300 Laidlaw International Inc. (e) 286,765 WIRELESS TELECOMMUNICATION SERVICES — 10.03% 2,600 ALLTEL Corporation 175,630 18,300 Price Communications Corporation (e) 410,652 586,282 TOTAL COMMON STOCKS (Cost $7,912,863) 8,083,276 Contracts (100 shares per contract) PURCHASED PUT OPTIONS — 0.63% Bloomberg US Lodging Index 95 Expiration: September, 2007, Exercise Price: $400.00 3,174 18 Expiration: September, 2007, Exercise Price: $400.00 601 Dow Jones EURO STOXX Bank Index 1 Expiration: September, 2007, Exercise Price: $490.00 4,128 MedImmune 10 Expiration: December, 2007, Exercise Price: $50.00 0 The accompanying notes are an integral part of these financial statements. 7 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2007 (Unaudited) Contracts (100 shares per contract) Value PURCHASED PUT OPTIONS — 0.63% (Continued) PowerShares Dynamic Media 4 Expiration: September, 2007, Exercise Price: $18.00 $ 380 PowerShares Dynamic Healthcare 7 Expiration: September, 2007, Exercise Price: $29.00 910 SPDR Finance 5 Expiration: September, 2007, Exercise Price: $40.00 1,975 SPDR Utilities 15 Expiration: September, 2007, Exercise Price: $43.00 5,475 SPDR Metals & Mining ETF 7 Expiration: September, 2007, Exercise Price: $67.00 4,130 SPDR S&P Retail ETF 13 Expiration: September, 2007, Exercise Price: $46.00 4,160 SPDR Trust Series 1 24 Expiration: July, 2007, Exercise Price: $155.00 11,760 Telecom Holders Trust 2 Expiration: August, 2007, Exercise Price: $40.00 160 TOTAL PURCHASED OPTIONS (Cost $36,830) 36,853 Principal Amount SHORT-TERM INVESTMENTS — 0.02% VARIABLE RATE DEMAND NOTES — 0.02% $ 956 U.S. Bank, 5.07% 956 TOTAL SHORT-TERM INVESTMENTS (Cost $956) 956 TOTAL INVESTMENTS (Cost $7,950,649) — 138.91% $ 8,121,085 Percentages are stated as a percent of net assets. (a) Non-income producing securities. (b) All or a portion of the shares have been committed as collateral for open short options. (c) All or a portion of the shares have been committed as collateral for swap contracts. (d) All or a portion of the shares have been committed as collateral for written option contracts. (e) All or a portion of the shares have been committed as collateral for foreign currency contracts. (f) All or a portion of the shares have been committed as collateral for the credit facility. (g) Fair-valued security. The accompanying notes are an integral part of these financial statements. 8 The Merger Fund VL SCHEDULE OF SECURITIES SOLD SHORT June 30, 2007 (Unaudited) Shares Value 1,600 Banco Bilbao Vizcaya Argentaria, S.A. $ 39,008 4,350 Banco Popolare di Verona e Novara Scrl 125,640 1,175 The Great Atlantic & Pacific Tea Co., Inc. 39,410 2,700 Hercules Offshore, Inc. 87,426 4,000 QIAGEN N.V. ADR 71,160 5,375 Quanta Services, Inc. 164,851 3,000 The Thomson Corporation 122,506 1,300 Tribune Company 38,220 12,130 Unicredito Italiano SpA 108,831 9,180 Verizon Communications Inc. 377,941 475 Vulcan Materials Company 54,407 320 Wells Fargo Company 11,254 TOTAL SECURITIES SOLD SHORT (Proceeds $1,145,407) $ 1,240,654 ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 9 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN June 30, 2007 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS Alcan Inc. 10 Expiration: July, 2007, Exercise Price: $85.00 $ 1,100 Applebees International, Inc. 16 Expiration: November, 2007, Exercise Price: $30.00 320 BCE Inc. 38 Expiration: August, 2007, Exercise Price: 40.00 CAD 5,708 Bristol-Myers Squibb Company 37 Expiration: August, 2007, Exercise Price: $30.00 7,400 Mirant Corporation 25 Expiration: July, 2007, Exercise Price: $45.00 1,250 Ryerson Inc. 11 Expiration: September, 2007, Exercise Price: $40.00 2,310 Station Casinos, Inc. 13 Expiration: January, 2008, Exercise Price: $90.00 227 18,315 PUT OPTIONS Ceridian Corp. 35 Expiration: July, 2007, Exercise Price: $35.00 962 Clear Channel Communications, Inc. 55 Expiration: July, 2007, Exercise Price: $35.00 413 1,375 TOTAL OPTIONS WRITTEN (Premiums received $32,344) $ 19,690 The accompanying notes are an integral part of these financial statements. 10 The Merger Fund VL STATEMENT OF ASSETS AND LIABILITIES June 30, 2007 (Unaudited) ASSETS: Investments, at value (Cost $7,950,649) $ 8,121,085 Cash 80,398 Deposit at brokers for short sales 925,191 Receivable from brokers for proceeds on securities sold short 1,145,406 Receivable for investments sold 21,955 Dividends and interest receivable 11,959 Prepaid expenses 258 Total Assets 10,306,252 LIABILITIES: Securities sold short, at value (Proceeds of $1,145,407) $ 1,240,654 Options written, at value (Premiums received $32,344) 19,690 Foreign currencies, at value (Proceeds received $29,449) 29,664 Loan payable 2,907,000 Payable for forward currency exchange contracts 22,494 Payable for swap contracts 1,530 Payable for investment securities purchased 156,972 Payable for fund shares redeemed 767 Payable to the investment adviser 284 Accrued expenses and other payables 80,702 Total Liabilities 4,459,757 NET ASSETS $ 5,846,495 NET ASSETS Consist Of: Accumulated undistributed net investment loss $ (35,204 ) Accumulated undistributed net realized gain on investments sold 877,201 Net unrealized appreciation (depreciation) on: Investments $ 170,436 Short positions (95,247 ) Written options 12,654 Swap contracts 6,216 Foreign currency translation 47 Foreign currency (215 ) Forward currency exchange contracts (21,668 ) Net unrealized appreciation 72,223 Paid-in capital 4,932,275 Total Net Assets $ 5,846,495 NET ASSET VALUE, offering price and redemption price per share ($5,846,495 / 477,255 shares of beneficial interest outstanding) $ 12.25 The accompanying notes are an integral part of these financial statements. 11 The Merger Fund VL STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2007 (Unaudited) INVESTMENT INCOME: Interest $ 9,071 Dividend income on long positions (net of foreign withholding taxes of $3,677) 57,190 Total investment income 66,261 EXPENSES: Investment advisory fee $ 29,873 Interest expense 47,237 Transfer agent and shareholder servicing agent fees 7,121 Federal and state registration fees 68 Professional fees 38,735 Trustees’ fees and expenses 11,006 Custody fees 817 Administration fee 19,110 Fund accounting expense 22,928 Reports to shareholders 3,119 Miscellaneous expenses 168 Dividends on short positions (net of foreign withholding taxes of $0) 15,611 Total operating expenses 195,793 Less: Expenses reimbursed (Note 3) (99,487 ) Total expenses 96,306 NET INVESTMENT LOSS (30,045 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Long transactions 244,540 Short transactions (42,192 ) Written option contracts expired or closed (107,716 ) Swap contracts 83,922 Foreign currency translation 126,949 Forward currency exchange contracts (39,536 ) Net realized gain 265,967 Change in unrealized appreciation / depreciation on: Investments 8,489 Short positions 29,476 Written options 7,122 Swap contracts 10,336 Foreign currency translation 28 Foreign currency (215 ) Forward currency exchange contracts (16,478 ) Net unrealized gain 38,758 NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS 304,725 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 274,680 The accompanying notes are an integral part of these financial statements. 12 The Merger Fund VL STATEMENT OF CASH FLOWS For the Six Month Period Ended June 30, 2007 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net increase in net assets resulting from operations $ 274,680 Adjustments to reconcile net increase in net assets resulting from operation to net cash provided (used) by operating activities: Net realized (gain) loss on: Long transactions (244,540 ) Short transactions 42,192 Written options 107,716 Change in unrealized appreciation on long transactions, short transactions, and written options (45,087 ) Changes in assets and liabilities: Deposit at broker for short sales (377,000 ) Receivable from brokers for proceeds on securities sold short 194,455 Receivable for investments sold 180,155 Receivable for fund shares sold 6,038 Receivable from investment adviser 9,390 Dividends and interest receivable (8,824 ) Prepaid expenses (258 ) Payable for forward currency exchange contracts 16,884 Payable for foreign currency 29,664 Payable for swap contracts (3,786 ) Payable for dividends on securities sold short (231 ) Payable for securities purchased (1,807 ) Payable for fund shares redeemed 728 Accrued expenses and other payables (1,040 ) Purchases of investments (16,957,831 ) Proceeds from sale of investments 13,852,261 Proceeds from short transactions 2,243,209 Cover short transactions (2,438,843 ) Premiums received on written options 207,794 Written options closed or exercised (306,416 ) NET CASH PROVIDED BY OPERATING ACTIVITIES (3,220,497 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shares sold 2,001,358 Payment on shares repurchased (223,574 ) Cash provided from loan 1,504,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 3,281,784 NET CHANGE IN CASH FOR THE PERIOD 61,287 CASH, BEGINNING OF PERIOD 19,111 CASH, END OF PERIOD $ 80,398 SUPPLEMENTAL INFORMATION: Cash paid for interest on loan outstanding $ 47,237 The accompanying notes are an integral part of these financial statements. 13 The Merger Fund VL STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2007 December 31, 2006 (Unaudited) Net investment loss $ (30,045 ) $ (68,019 ) Net realized gain on investments sold, short positions, written options expired or closed, swap contracts, foreign currency translation, and forward currency exchange contracts 265,967 797,997 Change in unrealized appreciation / depreciation on investments, short positions, written options, swap contracts, foreign currency translation, foreign currency, and forward currency exchange contracts. 38,758 50,287 Net increase in net assets resulting from operations 274,680 780,265 Distributions to shareholders from: Net realized gains — (359,486 ) Total distributions — (359,486 ) Net increase (decrease) in net assets from capital share transactions (Note 4) 1,777,784 (2,200,710 ) Net increase (decrease) in net assets 2,052,464 (1,779,931 ) NET ASSETS: Beginning of period 3,794,031 5,573,962 End of period (including accumulated undistributed net investment income (loss) of $(35,204) and $(5,159), respectively) $ 5,846,495 $ 3,794,031 The accompanying notes are an integral part of these financial statements. 14 The Merger Fund VL FINANCIAL HIGHLIGHTS For the Period Six-Months Year Ended Year Ended May 26, 2004,(1) Ended December 31, December 31, through June 30, 2007 2006 2005 December 31, 2004 (Unaudited) Per Share Data: Net Asset Value, beginning of period $ 11.56 $ 10.96 $ 10.60 $ 10.00 Income from investment operations: Net investment loss (0.05 ) (0.02 ) (0.05 ) (0.02 ) Net realized and unrealized gain on investments 0.74 1.83 0.53 0.62 Total from investment operations 0.69 1.81 0.48 0.60 Less distributions: Distributions from net realized gains — (1.21 ) (0.12 ) — Total distributions — (1.21 ) (0.12 ) — Net Asset Value, end of period $ 12.25 $ 11.56 $ 10.96 $ 10.60 Total Return 5.97 %(3) 16.55 % 4.53 % 6.00 %(3) Supplemental data and ratios: Net assets, end of period (000’s) $ 5,846 $ 3,794 $ 5,574 $ 1,362 Ratio of operating expenses to average net assets including interest expense and dividends on short positions: Before expense waiver 8.19 %(2) 8.06 % 7.40 % 43.30 %(2) After expense waiver 4.03 %(2) 3.43 % 2.39 % 1.62 %(2) Ratio of operating expenses to average net assets excluding interest expense and dividends on short positions: Before expense waiver 5.56 %(2) 6.03 % 6.41 % 43.08 %(2) After expense waiver 1.40 %(2) 1.40 % 1.40 % 1.40 %(2) Ratio of net investment loss to average net assets Before expense waiver (5.42 )%(2) (5.99 )% (5.58 )% (42.14 )%(2) After expense waiver (1.26 )%(2) (1.36 )% (0.57 )% (0.46 )%(2) Portfolio turnover rate(4) 228.04 %(3) 555.55 % 497.59 % 501.71 %(3) (1) Commencement of Operations. (2) Annualized. (3) Not Annualized. (4) The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions).The denominator includes the average long positions throughout the period. The accompanying notes are an integral part of these financial statements. 15 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note 1 — ORGANIZATION The Merger Fund VL (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a statutory trust under the laws of Delaware on November 22, 2002, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund commenced operations on May 26, 2004.The investment objective of the Fund is to seek to achieve capital growth by engaging in merger arbitrage.Shares of the Fund are not offered directly to the public.The Fund’s shares are currently offered only to separate accounts funding variable annuity and variable life insurance contracts.At June 30, 2007, 80.1% of the shares outstanding of the Fund were owned by one insurance company. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles. A. Investment Valuation Securities listed on the NASDAQ National Market are valued at the NASDAQ Official Closing Price (“NOCP”).Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the higher of the intrinsic value of the option or the last reported composite sale price. Securities not listed on an exchange are valued at the last sale price as of the close of the New York Stock Exchange. Securities for which there are no transactions are valued at the average of the closing bid and asked prices.When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used.Securities for which there are no such valuations are valued at fair value as determined in good faith by management under the supervision of the Board of Trustees. The Adviser (as defined herein), subject to the supervision of the Board of Trustees, reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser.When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sale. At June 30, 2007, fair-valued long securities represented 1.91% of investments, at value.Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates market value. B. Short Positions The Fund may sell securities or currencies short for hedging purposes. For financial statement purposes, an amount equal to the settlement amount is included in the Statement of Assets and Liabilities as an asset and an equivalent liability. The amount of the liability is subsequently marked-to- 16 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) market to reflect the current value of the short position. Subsequent fluctuations in the market prices of securities or currencies sold, but not yet purchased, may require purchasing the securities or currencies at prices which may differ from the market value reflected on the Statement of Assets and Liabilities. The Fund is liable for any dividends payable on securities while those securities are in a short position. As collateral for its short positions, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities. These assets are required to be adjusted daily to reflect changes in the value of the securities or currencies sold short. C. Transactions with Brokers for Short Sales The Fund’s receivable from brokers for proceeds on securities sold short and deposit at brokers for short sales are with two major securities dealers.The Fund does not require the brokers to maintain collateral in support of the receivable from the broker for proceeds on securities sold short. D. Federal Income Taxes No provision for federal income taxes has been made since the Fund has complied to date with the provisions of the Internal Revenue Code applicable to regulated investment companies and intends to continue to so comply in future years and to distribute investment company net taxable income and net capital gains to shareholders. E. Written Options The Fund writes (sells) call options to hedge portfolio investments. Put options can also be written by the Fund as part of a merger arbitrage strategy involving a pending corporate reorganization. When the Fund writes (sells) an option, an amount equal to the premium received by the Fund is included in the Statement of Assets and Liabilities as an asset and an equivalent liability. The amount of the liability is subsequently marked-to-market to reflect the current value of the option written. By writing an option, the Fund may become obligated during the term of the option to deliver or purchase the securities underlying the option at the exercise price if the option is exercised. Option contracts are valued at the higher of the intrinsic value of the option or the last composite sales price reported on the date of valuation. If no sale is reported or if the last sale is outside the parameters of the closing bid and asked prices, the option contract written is valued at the higher of the intrinsic value of the option or the mean of the last reported bid and asked prices on the day of valuation. When an option expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain or loss if the cost of the closing purchase transaction differs from the premium received when the option was sold without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is eliminated. When an option is exercised, the premium originally received decreases the cost basis of the security (or increases the proceeds on a sale of the security), and the Fund realizes a gain or loss from the sale of the underlying security. F. Purchased Options The Fund purchases put or call options to hedge portfolio investments. Premiums paid for option contracts purchased are included in the Statement of Assets and Liabilities as an asset. Option contracts are valued at the higher of the intrinsic value of the option or the last composite sales price reported on the date of valuation. If no sale is reported or if the last sale is outside the parameters of the closing bid and asked prices, the option contract purchased is valued at the higher of the intrinsic 17 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) value of the option or the mean of the last reported bid and asked prices on the day of valuation. When option contracts expire or are closed, realized gains or losses are recognized without regard to any unrealized gains or losses on the underlying securities. G. Forward Currency Exchange Contracts The Fund may enter into forward currency exchange contracts obligating the Fund to deliver or receive a currency at a specified future date. Forward contracts are valued daily, and unrealized appreciation or depreciation is recorded daily as the difference between the contract exchange rate and the closing forward rate applied to the face amount of the contract. A realized gain or loss is recorded at the time the forward contract is closed. H. Distributions to Shareholders Dividends from net investment income and net realized capital gains, if any, are declared and paid annually. Income and capital gain distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences are due primarily to wash loss deferrals, constructive sales, straddle loss deferrals, and unrealized gains or losses on Section 1256 contracts, which were realized, for tax purposes, at December 31, 2006. Accordingly, reclassifications are made within the net asset accounts for such amounts, as well as amounts related to permanent differences in the character of certain income and expense items for income tax and financial reporting purposes. I. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. J. Foreign Securities Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies and the U.S. government. These risks include revaluation of currencies and adverse political and economic developments. Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies and the U.S. government. K. Foreign Currency Translations The books and records of the Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, assets and liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. For financial reporting purposes, the Fund does not isolate changes in the exchange rate of investment securities from the fluctuations arising from changes in the 18 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) market prices of securities. However, for federal income tax purposes, the Fund does isolate and treat as ordinary income the effect of changes in foreign exchange rates on realized gain or loss from the sale of investment securities and payables and receivables arising from trade-date and settlement-date differences. L. When-Issued Securities The Fund may sell securities on a when-issued or delayed-delivery basis. Although the payment and interest terms of these securities are established at the time the Fund enters into the agreement, these securities may be delivered for cash proceeds at a future date.The Fund records sales of when-issued securities and reflects the values of such securities in determining net asset value in the same manner as other open short-sale positions. The Fund segregates and maintains at all times cash, cash equivalents or other liquid securities in an amount at least equal to the market value for when-issued securities. M. Cash Equivalents The Fund considers highly liquid temporary cash investments purchased with an original maturity of less than three months to be cash equivalents. Cash equivalents are included in short term investments on the Schedule of Investments as well as in the investments on the Statement of Assets and Liabilities. N. Guarantees and Indemnifications In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, based on experience, the Fund expects the risk of loss to be remote. O. Other Investment and shareholder transactions are recorded on the trade date. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Interest is accounted for on the accrual basis and includes amortization of premiums and discounts on the interest method. The Fund may utilize derivative instruments including options, forward currency exchange contracts and other instruments with similar characteristics to the extent that they are consistent with the Fund’s investment objectives and limitations. The use of these instruments may involve additional investment risks, including the possibility of illiquid markets or imperfect correlation between the value of the instruments and the underlying securities. Note 3 — AGREEMENTS The Fund’s investment adviser is Westchester Capital Management, Inc. (the “Adviser”) pursuant to an investment advisory agreement dated July 1, 2003. Under the terms of this agreement, the Adviser is entitled to receive a fee, calculated daily and payable monthly, at the annual rate of 1.25% of the Fund’s average daily net assets. Certain officers of the Fund are also officers of the Adviser. The Adviser has agreed to reduce its fees and reimburse the Fund to the extent total annualized expenses, excluding dividends on short positions and interest expense, exceed 1.40% of average daily 19 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 3 — AGREEMENTS (continued) net assets.The agreement expires on July 1, 2013.The agreement permits the Adviser to recover the expenses paid in excess of the cap on expenses for the three previous years, as long as the recovery does not cause the Fund’s operating expenses, excluding dividends on short positions and interest expense, to exceed the cap on expenses.For the period ended June 30, 2007, the Adviser reimbursed $99,487 to the Fund. Reimbursed expenses subject to potential recovery by year of expiration is as follows: Year of Expiration Potential Recovery 12/31/07 $214,818 12/31/08 $213,775 12/31/09 $231,497 12/31/10 $ 99,487 U.S. Bancorp Fund Services, LLC, a subsidiary of U.S. Bancorp, a publicly held bank holding company, serves as transfer agent, administrator and accounting services agent for the Fund. U.S. Bank, N.A. serves as custodian for the Fund. Note 4 — SHARES OF BENEFICIAL INTEREST The Trustees have the authority to issue an unlimited amount of shares of beneficial interest without par value. Changes in shares of beneficial interest were as follows: Six Months Ended Year Ended June 30, 2007 December 31, 2006 Shares Amount Shares Amount Sold 168,147 $ 2,001,358 136,016 $ 1,652,396 Reinvested — — 31,097 359,486 Redeemed (18,982 ) (223,574 ) (347,423 ) (4,212,592 ) Net Increase (Decrease) 149,165 $ 1,777,784 (180,310 ) $ (2,200,710 ) Note 5 — INVESTMENT TRANSACTIONS Purchases and sales of securities for the period ended June 30, 2007 (excluding short-term investments, options and short positions) amounted to $16,733,196 and $13,577,474, respectively. There were no purchases or sales of U.S. Government Securities. 20 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 5 — INVESTMENT TRANSACTIONS (continued) At December, 31 2006, the components of accumulated earnings (losses) on a tax basis were as follows: Cost of Investments* $ 4,618,998 Gross Unrealized Appreciation $ 193,537 Gross Unrealized Depreciation (50,049 ) Net Unrealized Appreciation/(Depreciation) $ 143,488 Undistributed Ordinary Income $ 675,720 Undistributed Long-Term Capital Gain 17,036 Total Distributable Earnings 692,756 Other accumulated Gains/(Losses) $ (196,704 ) Total Accumulated Earnings/(Losses) $ 639,540 * Represents cost for federal income tax purposes and differs from the cost for financial reporting purposes due to wash sales and constructive sales. The tax components of dividends paid during the six months ended June 30, 2007 and the fiscal year December 31, 2006 were as follows: 2007 2006 Ordinary Income $— $358,328 Long-Term Capital Gains $— $ 1,158 The Merger Fund VL had a post-October currency loss deferral of $14,811, which is deferred for tax purposes until the next fiscal year. For corporate shareholders, the percent of ordinary income distributions qualifying for the corporate dividends-received deduction for the fiscal year ended December 31, 2006 was 6.7% for the  Fund (unaudited). Note 6 — OPTION CONTRACTS WRITTEN The premium amount and the number of option contracts written during the six months ended June 30, 2007, were as follows: Premium Number of Amount Contracts Options outstanding at December 31, 2006 $ 23,250 114 Options written 207,794 1,318 Options closed (141,784 ) (717 ) Options exercised (45,557 ) (226 ) Options expired (11,359 ) (249 ) Options outstanding at June 30, 2007 $ 32,344 240 21 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 7 — CREDIT FACILITY Custodial Trust Company has made available to the Fund a credit facility under the 1940 Act limitation pursuant to a Loan and Security Agreement (“Agreement”) dated August 16, 2004 for the purpose of purchasing portfolio securities.The Agreement can be terminated by either the Fund or Custodial Trust Company with three months’ prior notice.For the period January 1, 2007 to June 30, 2007, the interest rate on the outstanding principal amount was the 30 Day Libor Rate plus 0.75% (weighted average rate of 6.07% during the period ended June 30, 2007).Advances are collateralized by securities owned by the Fund and held separately in a special custody account pursuant to a Special Custody Agreement dated July 1, 2003.During the period ended June 30, 2007, the Fund had an outstanding average daily balance of $1,548,221.The maximum amount outstanding during the period ended June 30, 2007 was $3,001,000.At June 30, 2007, the Fund had a loan payable balance of $2,907,000.As collateral for the loan, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities.The assets are required to be adjusted daily to reflect changes in the amount of the loan outstanding. Note 8 — FORWARD CURRENCY EXCHANGE CONTRACTS At June 30, 2007, the Fund had entered into “position hedge” forward currency exchange contracts that obligated the Fund to deliver or receive currencies at a specified future date. The net unrealized depreciation of $21,668 is included in the net unrealized appreciation (depreciation) section of the accompanying financial statements. The terms of the open contracts are as follows: Settlement Currency to U.S. $ Value at Currency to U.S. $ Value at Date be Delivered June 30, 2007 be Received June 30, 2007 7/18/07 169,000 Canadian Dollars $ 158,745 U.S. Dollars $ 153,392 7/31/07 265,000 Canadian Dollars 249,030 U.S. Dollars 238,288 8/23/07 225,750 Euros 306,098 U.S. Dollars 305,033 8/24/07 177,590 Euros 240,805 U.S. Dollars 240,636 7/20/07 28,500 British Pounds 57,212 U.S. Dollars 57,000 8/24/07 90,200 British Pounds 180,968 U.S. Dollars 178,777 12/28/07 68,526 British Pounds 137,132 U.S. Dollars 135,196 $ 1,329,990 $ 1,308,322 Note 9 — SWAP CONTRACTS Equity Swap Contracts The Fund has entered into both long and short equity swap contracts with multiple broker-dealers. A long equity swap contract entitles the Fund to receive from the counterparty any appreciation and dividends paid on an individual security, while obligating the Fund to pay the counterparty any depreciation on the security as well as interest on the notional amount of the contract at a rate equal to LIBOR plus 25 to 100 basis points. A short equity swap contract obligates the Fund to pay the counterparty any appreciation and dividends paid on an individual security, while entitling the Fund to receive from the counterparty any depreciation on the security as well as interest on the notional value of the contract at a rate equal to LIBOR less 25 to 100 basis points. 22 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 9 — SWAP CONTRACTS (continued) The Fund may also enter into equity swap contracts whose value is determined by the spread between a long equity position and a short equity position. This type of swap contract obligates the Fund to pay the counterparty an amount tied to any increase in the spread between the two securities over the term of the contract. The Fund is also obligated to pay the counterparty any dividends paid on the short equity holding as well as any net financing costs. This type of swap contract entitles the Fund to receive from the counterparty any gains based on a decrease in the spread as well as any dividends paid on the long equity holding and any net interest income. Fluctuations in the value of an open contract are recorded daily as a net unrealized gain or loss. The Fund will realize a gain or loss upon termination or reset of the contract. Either party, under certain conditions, may terminate the contract prior to the contract’s expiration date. Credit risk may arise as a result of the failure of the counterparty to comply with the terms of the contract. The Fund considers the creditworthiness of each counterparty to a contract in evaluating potential credit risk. The counterparty risk to the Fund is limited to the net unrealized gain, if any, on the contract, along with dividends receivable on long equity contracts and interest receivable on short equity contracts. Additionally, risk may arise from unanticipated movements in interest rates or in the value of the underlying securities. At June 30, 2007, the Fund had the following open equity swap contracts: Unrealized Appreciation Termination Date Security Shares (Depreciation) 12/31/07 ABM AMRO Holdings Swap 5,500 $ (4,977 ) 12/31/07 Bodycote International PLC Swap 9,500 (4,372 ) 10/5/07 Endesa SA Swap 4,300 855 9/8/07 Hanson PLC Swap 8,200 2,386 12/31/07 Reuters Group PLC Swap 18,800 4,988 $ (1,120 ) Credit Default Swaps The Fund may enter into credit default swaps. In a credit default swap, one party makes a stream of payments to another party in exchange for the right to receive a specified return in the event of a default by a referenced entity, typically corporate issues, on its obligation.The Fund may use the swaps as part of a merger arbitrage strategy involving pending corporate reorganizations. The Fund may purchase credit protection on the referenced entity of the credit default swap (’’Buy Contract’’) or provide credit protection on the referenced entity of the credit default swap (’’Sale Contract’’). Swap contracts involve, to varying degrees, elements of market risk and exposure to loss in excess of the amount reflected in the Statement of Assets and Liabilities. The notional amounts reflect the extent of the total investment exposure that the Fund has under the swap contract. The primary risks associated with the use of swap agreements are imperfect correlation between movements in the notional amount and the price of the underlying securities and the inability of counterparties to perform. 23 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2007 (Unaudited) Note 9 — SWAP CONTRACTS (continued) The Fund bears the risk of loss of the amount expected to be received under a swap contract in the event of default or bankruptcy of the swap contract counterparty. Unrealized Appreciation Termination Date Security Shares (Depreciation) 12/11/11 CDX Investment Grade Swap 1,097 $ 7,336 $ 7,336 Note 10 – NEW ACCOUNTING STANDARDS On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the affirmative evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether it is more likely than not (i.e., greater than 50%) that each tax position will be sustained upon examination by a taxing authority based on the technical merits of the position.A tax position that meets the more-likely-than-not recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.Differences between tax positions taken in a tax return and amounts recognized in the financial statements will generally result in an increase in a liability for taxes payable (or a reduction of a tax refund receivable) and an increase in a deferred tax liability (or a reduction in a deferred tax asset).Adoption of FIN 48 is required as of the date of the last Net Asset Value (”NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.On December 22, 2006, the SEC granted a six-month delay in the required implementation of FIN 48 for mutual funds.Management has evaluated the impact of FIN 48 and has determined there is no material impact to the financial statements. In September 2006, FASB issued its new Standard No. 157, Fair Value Measurements ("FAS 157"). FAS 157 is designed to unify guidance for the measurement of fair value of all types of assets, including financial instruments, and certain liabilities, throughout a number of accounting standards. FAS 157 also establishes a hierarchy for measuring fair value in generally accepted accounting principles and expands financial statement disclosures about fair value measurements that are relevant to mutual funds. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and earlier adoption is permitted. At this time, management is evaluating the implications of FAS 157 and its impact on the financial statements has not yet been determined. 24 The Merger Fund VL APPROVAL OF ADVISORY CONTRACT On January 16, 2007, at a meeting called for the purpose of voting on such approval, the Board of Trustees, including all of the Trustees who are not parties to the Advisory Contract or interested persons of any such party (the non-interested Trustees), approved the continuance of the Advisory Contract for the Fund. In so doing, the Board studied materials specifically relating to the Advisory Contract provided by the Adviser, counsel to the non-interested Trustees and counsel to the Fund. The Board considered a variety of factors, including the following: The Board considered the nature, extent and quality of the services to be provided by the Adviser to the Fund pursuant to the Advisory Contract, including the Adviser’s competence and integrity; research capabilities; implementation and enforcement of compliance procedures and financial-reporting controls; and adherence to the Fund’s investment objectives, policies and restrictions. The Board also reviewed the Adviser’s methodology, research and analysis that it employs in selecting investments for the Fund. The Board considered the non-traditional nature of the Fund’s investment approach, the specialized expertise and experience of the Fund’s portfolio managers and the difficulty, were it warranted, of selecting an alternative adviser. The Board concluded that the Adviser fulfilled all of the foregoing factors and responsibilities in accordance with its obligations under the Advisory Contract. The Board also evaluated the investment performance of the Fund relative to the S&P 500 Index over the last year and since the Fund’s inception, and relative to the performance of alternative-investment mutual funds, including those that engage in merger arbitrage. Additionally, the Board reviewed information on the fee structure of the Advisory Contract, including the costs of the services to be provided and the profits to be realized by the Adviser and its affiliate from their relationship with the Fund, as evidenced by the Adviser’s profitability analysis. The profitability analysis consisted of income and expenses by category for calendar years 2006 and 2005, less expenses allocated to other funds managed by the Adviser’s affiliate, expenses absorbed by the Adviser to ensure that total Fund operating expenses do not exceed 1.40% on an annual basis, adjusted total expenses, net income (loss) and profit margin. The Board also reviewed comparisons of the rates of compensation paid to managers of funds in its peer group, Lipper data relating to average expenses and advisory fees for comparable funds, and the benefit to the Adviser of the Fund’s soft-dollar arrangements. Based on the information provided, the Board determined that the Fund has been unprofitable to the Adviser, and, hence, the Fund’s fee structure was reasonable compared to funds with similar investment goals and strategies. It was noted that the Fund’s management fees and expense ratio (after the fee waiver and expense reimbursement) are within the average range compared to its peer funds. The Board also considered the fact that the Adviser has agreed to waive a portion of its fees and noted that the fee waiver could be discontinued at any time after July 1, 2013. The Board considered the issue of economies of scale and noted that, given the very small size of the Fund, consideration of fee breakpoints was premature. Based on its evaluation, in consultation with independent counsel, of all material aspects of the Advisory Contract, including the foregoing factors and such other information believed to be reasonably necessary to evaluate the terms of the Advisory Contract, the Board, including all of the non-interested Trustees voting separately, concluded that the continuation of the Advisory Contract would be in the best interest of the Fund’s shareholders, and determined that the compensation to the Adviser provided for in the Advisory Contract is fair and reasonable. 25 The Merger Fund VL AVAILABILITY OF PROXY VOTING INFORMATION Information regarding how the Fund generally votes proxies relating to portfolio securities may be obtained without charge by calling the Fund’s Transfer Agent at 1-800-343-8959 or by visiting the SEC’s website at www.sec.gov.Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available on the SEC’s website or by calling the toll-free number listed above. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 26 (This Page Intentionally Left Blank.) Investment Adviser Westchester Capital Management, Inc. 100 Summit Lake Drive Valhalla, NY10595 (914) 741-5600 Administrator, Transfer Agent, Dividend Paying Agent and Shareholder Servicing Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street P.O. Box 701 Milwaukee, WI53201-0701 (800) 343-8959 Custodian U.S. Bank, N.A. 1555 North RiverCenter Drive, Suite 302 Milwaukee, WI53212 (800) 343-8959 Trustees Frederick W. Green Michael J. Downey James P. Logan, III Barry Hamerling Executive Officers Frederick W. Green, President Bonnie L. Smith, Vice President, Treasurer and Secretary Roy D. Behren, Chief Compliance Officer Counsel Fulbright
